DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 29, 2021.
In view of the Amendments to the Claims filed March 29, 2021, the provisional rejections of claims 1-3 and 5-21 on the ground of nonstatutory double patenting previously presented in the Office Action sent October 28, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 19-21 under 35 U.S.C. 112(a)  previously presented in the Office Action sent October 28, 2020 have been withdrawn.
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 11-14 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 28, 2020 have been withdrawn.
In view of the Amendments to the Claims filed March 29, 2021, the rejections of claims 1-3 and 5-21 under 35 U.S.C. 103 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-3 and 5-21 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3 and 5-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-10, and 12-26 of copending Application No. 14/317,966, as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,939, as being unpatentable over claims 1-21 of copending Application No. 14/317,982, as being unpatentable over claims 1 and 3-21 of copending Application No. 14/317,930, as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,956, and as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1-3 and 5-20 are recited in the claims of the copending applications cited above all but the optoelectronic device being a “multilayer” device. However, as evidenced by Kaltenbrunner et al. cited in the rejections of the claims below, multilayer photovoltaic cells are obvious design choices and it would have been obvious to select the multilayer materials of the photovoltaic cell of Kaltenbrunner et al. for the materials of the organic optoelectronic device of the instant claims as the selection of a known material known in the art to perform the same function supports a prima facie obviousness determination (see MPEP 2144.07).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recites the limitation "the organic optoelectronic device" on line 7-8 of claim 11, on line 9-10 of claim 12, and on line 7-8 of claim 13.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 15, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1).
With regard to claims 1 and 15, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
a multilayer organic optoelectronic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic optoelectronic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited multilayer organic optoelectronic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the multilayer organic optoelectronic device is semitransparent and flexible (see FIG. 1 depicting cited optoelectronic device capable of partially 
wherein the support substrate and the transfer layer are configured to temporarily arrange the flexible transparent substrate in a fixed position for forming the semitransparent multilayer organic optoelectronic device on the flexible transparent substrate (see "Substrate preparation" section at right column, page 6 disclosing cited rigid glass support substrates and cited PDMS release layer fixed to cited PET flexible transparent substrate for forming the organic PEDOT:PSS/P3HT:PCBM type photovoltaic cells). 

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the multilayer organic optoelectronic device from the flexible transparent substrate.
However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see FIG. 1) and discloses the transfer film comprising 
a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, FIG. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA”). 

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of Kaltenbrunner et al. to include a pressure-sensitive adhesive as taught by Booth et al. because it would allow for encapsulating the multilayer organic photovoltaic optoelectronic device, provide a structural protective backing, operate as a sealant, and provide a mounting adhesive for mounting the multilayer organic photovoltaic optoelectronic device. 
The combination of the transfer film of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses wherein
the support substrate and the transfer release layer are configured to be removable from the flexible transparent substrate such that components of the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive remain (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate which, when combined with the cited pressure-sensitive adhesive of Booth et al. as discussed above, provides for the cited support substrate and the 
the cited pressure sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the multilayer organic photovoltaic optoelectronic device to a three-dimensional surface (recall adhesive 22 depicted in FIG. 2 of Booth et al. structurally capable of adhering and conforming the photovoltaic device 12 to a three-dimensional surface 30; the cited adhesive 22 is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility) 
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate) 
such that light is capable of passing through the flexible transparent substrate, the multilayer organic photovoltaic optoelectronic device, and the pressure-sensitive adhesive from either side (recall cited pressure sensitive adhesive of Booth et al. such as EVA type materials are capable of allowing light passing through from either side and recall the PET flexible transparent substrate and the multilayer organic photovoltaic optoelectronic device of Kaltenbrunner et al. cited to be capable of allowing light passing through from either side).
With regard to claims 2 and 16, independent claim 1 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the support substrate is a rigid material including glass (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass”).
With regard to claims 5 and 6, independent claim 1 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the semitransparent optoelectronic device is a semitransparent photovoltaic device comprising one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of an organic photovoltaic device).
With regard to claims 18 and 19, Kaltenbrunner et al. discloses a semitransparent organic photovoltaic unit configured for see-through applications, including 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
a multilayer organic optoelectronic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic optoelectronic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited multilayer organic optoelectronic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the multilayer organic optoelectronic device is semitransparent (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent), 
the semitransparent multilayer organic optoelectronic device being flexible (the cited semitransparent multilayer organic optoelectronic device is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility), 
wherein the support substrate and the transfer layer are configured to temporarily arrange the flexible transparent substrate in a fixed position for forming the semitransparent multilayer organic optoelectronic device on the flexible transparent substrate (see "Substrate preparation" section at right column, page 6 disclosing cited rigid glass support substrates and cited PDMS release layer fixed to cited PET flexible transparent substrate for forming the organic PEDOT:PSS/P3HT:PCBM type photovoltaic cells). 

Kaltenbrunner et al. does not disclose a semitransparent organic photovoltaic unit comprising a semitransparent pressure-sensitive adhesive on an opposite side of the semitransparent multilayer organic optoelectronic device from the flexible transparent substrate.
However, Booth et al. discloses semitransparent organic photovoltaic unit for a photovoltaic type optoelectronic device (see FIG. 1) and discloses the transfer film comprising 
a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, FIG. 2), 
wherein the pressure-sensitive adhesive is semitransparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA” capable of partially transmitting radiation reading on the claimed semitransparent). 

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).

The combination of the semitransparent organic photovoltaic unit of Kaltenbrunner et al. and the semitransparent mounting adhesive of Booth et al. discloses wherein
the flexible transparent substrate such that components of the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive are removed from the support substrate using the release layer and are thereby capable of being adhered and conformed to the transparent object such that light is capable of passing through the transparent object, the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive from either side (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate which, when combined with the cited pressure-sensitive adhesive of Booth et al. as discussed above, provides for “the flexible transparent substrate such that components of the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive are removed 
the cited semitransparent pressure sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the semitransparent multilayer organic photovoltaic optoelectronic device to a transparent object (see Booth et al. [0025] suggesting cited semitransparent pressure-sensitive adhesive capable of adhering and conforming a photovoltaic device to transparent object 30, FIG. 2; the cited adhesive is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility) 
such that light is capable of passing through the transparent object, the flexible transparent substrate, the semitransparent multilayer organic photovoltaic optoelectronic device, and the semitransparent pressure-sensitive adhesive from either side (recall cited semitransparent pressure sensitive adhesive of Booth et al. such as EVA type materials are capable of allowing light passing through from either side and recall the PET flexible transparent substrate and the multilayer 
With regard to claims 20 and 21, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer); wherein
a rigidity of the support substrate is greater than a rigidity of the flexible transparent substrate (see “Substrate preparation” at right column, page 6 implicitly teaching the rigidity of the cited support substrate being higher than a rigidity of the cited flexible transparent substrate because the cited support substrate is described as "Rigid glass slides" and the cited flexible transparent substrate is described as 1.4 micron thick PET foil),
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
a multilayer organic optoelectronic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic optoelectronic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited multilayer organic optoelectronic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the multilayer organic optoelectronic device is semitransparent (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent),
the multilayer organic optoelectronic device being flexible (the cited multilayer organic optoelectronic device is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility);
wherein the support substrate and the transfer layer are configured to temporarily arrange the flexible transparent substrate in a fixed position for forming the semitransparent multilayer organic optoelectronic device on the flexible transparent substrate (see "Substrate preparation" section at right column, page 6 disclosing cited rigid glass support substrates and cited PDMS release layer fixed to cited PET flexible transparent substrate for forming the organic PEDOT:PSS/P3HT:PCBM type photovoltaic cells). 

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the multilayer organic optoelectronic device from the flexible transparent substrate.

a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, FIG. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA”). 

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of Kaltenbrunner et al. to include a pressure-sensitive adhesive as taught by Booth et al. because it would allow for encapsulating the multilayer organic photovoltaic optoelectronic device, provide a structural protective backing, operate as a sealant, and provide a mounting adhesive for mounting the multilayer organic photovoltaic optoelectronic device. 
The combination of the transfer film of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses wherein
the flexible transparent substrate such that components of the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive are removed from the support substrate using the release layer and thereby are capable of being adhered and conformed to the three-dimensional object (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate which, when combined with the cited pressure-sensitive adhesive of Booth et al. as discussed above, provides for the claimed “the flexible transparent substrate such that components of the flexible transparent substrate, the multilayer organic optoelectronic device, and the pressure-sensitive adhesive are removed from the support substrate using the release layer and thereby are capable of being adhered and conformed to the three-dimensional object”, and the cited pressure-sensitive adhesive remain and structurally capable of being adhered and conformed to the three-dimensional object), and
the cited pressure sensitive adhesive, like EVA, which is configured to adhere and conform the multilayer organic photovoltaic optoelectronic device to a three-dimensional surface (recall adhesive 22 depicted in FIG. 2 of Booth et al. structurally capable of adhering and conforming the photovoltaic device 12 to a three-dimensional surface 30) 
after removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” 
such that light is capable of passing through the flexible transparent substrate, the multilayer organic photovoltaic optoelectronic device, and the pressure-sensitive adhesive from either side (recall cited pressure sensitive adhesive of Booth et al. such as EVA type materials are capable of allowing light passing through from either side and recall the PET flexible transparent substrate and the multilayer organic photovoltaic optoelectronic device of Kaltenbrunner et al. cited to be capable of allowing light passing through from either side), and wherein
the flexible transparent substrate, the flexible, pressure-sensitive adhesive, and the support substrate are configured for application on the three-dimensional object (the claimed phrase ”configured for application on the three-dimensional object” is interpreted to include application, or physical attachment, to a three-dimensional object, or capable of flexing onto a surface/object that is not 100% planar; the cited flexible transparent substrate, the flexible, pressure-sensitive adhesive, and the support substrate are cited to read on the claimed “configured for application on the three-dimensional object” because they are disclosed as flexible material layers including adhesive 22 depicted in FIG. 2 of Booth et al. which is structurally capable of adhering and conforming the photovoltaic device 12 to a three-dimensional surface that is inherently not 100% planar).
Claims 3, 7-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature .
With regard to claims 3 and 17, independent claim 1 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claims 7, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Booth et al. and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the multilayer organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the semitransparent organic optoelectronic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).

Modified Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).

With regard to claims 8-10, independent claim 1 and dependent claims 5 and 6 are obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 1, 5, and 6 comprising 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the multilayer organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the semitransparent organic optoelectronic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).

Modified Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
With regard to claims 11-14, dependent claims 7-10 are obvious over Kaltenbrunner et al. in view of Booth et al. and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method for the manufacture of semitransparent three-dimensional objects of arbitrary shape comprising the manufacture of the transfer films of claims 7-10, 
conformal adhesion of the transfer film to the semitransparent three-dimensional object of arbitrary shape using press-forming (see Booth et al. depicting semitransparent three-dimensional object of arbitrary shape 30, FIG. 2 disclosed in [0025] and recall cited adhesive 22 disclosed in [0024] as “pressure sensitive” which is cited to implicitly read on the claimed "press-forming”), and 
removal of the support substrate and transfer release layer from the flexible transparent substrate leaving the remaining components of the flexible transparent substrate, the organic optoelectronic device, and the pressure-sensitive adhesive of the transfer film on the semitransparent three-dimensional object of arbitrary shape (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate which, when combined with the cited pressure-sensitive adhesive of Booth et al. as discussed above, provides for the cited support substrate and the cited transfer release layer removed from the flexible transparent substrate such that components of the cited flexible transparent substrate, the cited multilayer organic optoelectronic device, and the cited pressure-sensitive adhesive remain).

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that since Booth et al. teaches adhesive layer can comprise various substances, even if one substance is transparent or semitransparent it does not mean the adhesive layer is transparent or semitransparent because the adhesive layer may be made of other substances, included substances not on the list. However, this argument is not persuasive.
While Booth et al. teaches the adhesive layer may include various substances, Booth et al. also teaches the adhesive layer can be EVA (see [0026] “The adhesive layer 22 may be comprised of various substances, such as…EVA…and/or vinyl chloride.”).
The rejections of the claims points out a selection of EVA, which would provide for a transparent/semitransparent adhesive layer. The rejections of the claims do not cite and do not rely on Booth et al. using a plurality of substances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 28, 2021